Citation Nr: 0905401	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946, and from October 1950 to May 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for hearing 
loss of the left ear, and for tinnitus.  The Veteran 
subsequently initiated and perfected appeals of these 
determinations.  

In December 2008, the Veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has hearing loss of the left ear and tinnitus as 
a result of acoustic trauma sustained during military 
service.  


CONCLUSIONS OF LAW

1.  The award of service connection for left ear hearing loss 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2008).  

2.  The award of service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issues on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claims.  

The Veteran seeks service connection for hearing loss of the 
left ear and tinnitus.  Service connection may be awarded for 
a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service personnel and medical treatment records confirm the 
Veteran served as a member of an anti-aircraft battery during 
World War II, and was exposed to combat conditions.  If the 
evidence establishes that a veteran engaged in combat with 
the enemy, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred therein, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
disease or injury is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such disease or injury.  38 U.S.C.A. § 1154(b) 
(West 2002).  

In the present case, the Veteran alleges that he suffered 
hearing loss and tinnitus secondary to his exposure to 
acoustic trauma during military service.  Exposure to such 
acoustic trauma is conceded by the Board, as it is consistent 
with the events and circumstances of the Veteran's military 
service.  The Board also notes the Veteran was awarded 
service connection for damage to his right auditory nerve 
within a year of service separation.  Nevertheless, the 
Veteran's hearing acuity was found at that time to be 
essentially within normal limits, and he was able to return 
to active duty on a subsequent occasion, between October 1950 
and May 1951.  

More recently, the Veteran has been found to have bilateral 
hearing loss, as defined by VA at 38 C.F.R. § 3.385 (2008).  
On his most recent audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
70
80
LEFT
35
35
55
70
80

His average pure tone threshold was 61dBs in the right ear, 
and 60dBs in the left.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.  The administering VA audiologist 
confirmed mild-to-severe sensorineural hearing loss in the 
Veteran's left ear.  Regarding the Veteran's claimed 
tinnitus, the examiner stated it was not "clinically 
significant" due to its occasional "frequency and 
duration."  Nevertheless, tinnitus was confirmed.  

At his December 2008 personal hearing, the Veteran stated he 
first noticed problems with his left ear, including tinnitus, 
during military service, when he was constantly in the 
vicinity of large anti-aircraft guns while they were firing.  
The Veteran was found to be a credible witness by the Board.  
Additionally, lay testimony is competent to establish the 
presence of easily observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay 
person is competent to testify to pain and visible flatness 
of his feet).  While some VA examiners have questioned 
whether the Veteran's hearing loss and tinnitus began during 
military service so many years ago, the Board finds the 
evidence to be, in the least, in relative equipoise.  As 
such, service connection for hearing loss of the left ear and 
tinnitus must be granted.  See 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


